KAHN, Judge.
This appeal involves a dispute over the construction of a private dock on state-owned submerged lands within John Pennekamp Coral Reef State Park. We find that despite the Board of Trustees’ adoption of a policy strictly enforcing the “no construction” rule in Pennekamp Park on April 12, 1990, the appellants had a consent of use by rule as of February 3, 1988, when the Department of Environmental Regulation determined the proposed dock was exempt from permitting requirements. The record before us clearly indicates that had Mr. Koblick simply built his dock at that time, rather than attempting in good faith to work through agency bureaucracy, he would have had a properly permitted dock under the policy adopted April 12, 1990. Accordingly, the appellants should not have been denied permission to construct their dock, and we therefore reverse the final order denying such permission.
REVERSED.
ZEHMER, C.J., and VAN NORTWICK, J., concur.